Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 is objected to because of an informality: the word “server” in the fourth to last line should be changed to “serve”. In addition, the word “the” is repeated in the step of “inserting the the flexible flaps …”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites inserting the flexible flaps at the opposite lateral end of one of the first profiles (A) into the angled conformation of one of the second profiles (B) and inserting the the flexible flaps at the opposite lateral end of another one of the first profiles (A) into the angled conformation of another one of the second profiles (B). Applicant’s originally filed disclosure teaches the lateral end comprising the flanges to be inserted into the second profile (fig. 4, para. [0018]) of Applicant’s originally filed disclosure). Thus, Applicant’s disclosure does not describe inserting the opposite lateral end of the first profiles (which comprises the appendage 9 instead of flanges 6) into the angled conformation of the second profiles. 
Claim 5 is rejected for depending from claim 4.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites having at a center thereof a support. It is unclear what element the “thereof” is referring to. 
Claim 4 recites each profile when describing the structure of the first profiles. It is unclear if “each profile” is referring to the first profiles or all three profiles.
Claim 4 recites an angled conformation that is a recess. It is unclear how an angled conformation, which is a structural element, can be a recess. For purposes of examination, this will be interpreted as the angled conformation forms a recess.
In the inserting steps of claim 4, it is unclear which flexible flaps of the first profile the flexible flaps are referring to since each end of the first profile as two sets of flexible flaps.
The inserting the appendage steps of claim 4 respectively recite one of the angled conformations, and another one of the angled conformations, multiple times. Thus, it is unclear if the second recitation is referring to the first recitation.
Claim 4 recites the external walls of the three profiles extend along the one direction, and then states at the end of the claim that the second and third profiles extend transverse to the first profiles, thus creating confusion as to the orientation of the profiles.
Due to the above 112b rejections, and some general indefiniteness with the format/wording of the claim, claim 4 will be interpreted as follows (if this interpretation is correct the examiner recommends amending claim 4 as such):
A method for manufacturing furniture, comprising: 
assembling different polymeric, extruded, honeycomb profiles, the profiles including two first profiles (A), two second profiles (B), and a third profile (C), wherein 
each of the first profiles (A) is formed to have an elongated shape having external walls extending along a first direction and supported by internal structural walls, each of the first profiles having at a center thereof a support capable of receiving a screw through a hole, one lateral end of each first profile (A) is provided with first flexible flaps adjacent each external wall and facing opposite directions transverse to the first direction, and the one lateral end comprising spaced flanges adjacent the first flexible flaps and extending along the first direction, each flange being provided with second flexible flaps that face the second flexible flaps of the other flange and face a direction transverse to the first direction, an opposite lateral end of each first profile (A) is provided with third flexible flaps adjacent the external walls and facing opposite directions transverse to the first direction, the opposite lateral ends each comprising an appendage adjacent the respective third flexible flaps, each appendage having fourth flexible flaps facing opposite directions transverse to the first direction, 
each of the second profiles (B) is formed to have an elongated shape with external walls extending along a second direction and supported by internal structural walls, each of the second profiles having at a center thereof a support capable of receiving a screw through a hole, a lateral end of each of the second profiles (B) has an angled conformation that delimits a recess defined by a bottom that faces a direction transverse to the second direction, each of the angled conformations comprising a wall extending in a direction transverse to the second direction and that is spaced from the internal structural walls, each of the walls having fifth flexible flaps oriented toward the respective internal structural walls thereof, an opposite lateral end of each of the second profiles (B) is an end wall that extends between the external walls thereof and is flat such that each of the end walls is free from a projection, a lump or an indentation, and 
the third profile (C) is formed to have an elongated shape provided with external walls extending along a third direction and supported by internal structural walls, the third profile having at a center thereof a support capable of receiving a screw through a hole, a lateral end of the third profile (C) has angled conformations, each angled conformation of the third profile delimiting a recess defined by a bottom that faces a respective direction transverse to the third direction, the angled conformations of the third profile comprising respective walls extending in opposite directions transverse to the third direction, and each of the walls of the angled conformations of the third profile being provided with sixth flexible flaps oriented toward the internal structural walls thereof, and an opposite lateral end of the third profile (C) is an end wall that extends between the external walls thereof and is flat such that the end wall of the third profile is free from a projection, a lump or an indentation;
wherein the assembling comprises:
inserting the third flexible flaps at the opposite lateral end of one of the first profiles (A) into the angled conformation of one of the second profiles (B) to couple the one of the first profiles and the one of the second profiles by contact between the third flexible flaps and the fifth flexible flaps of the one of the second profiles (B) to realize a bottom of the furniture;
inserting the third flexible flaps at the opposite lateral end of another one of the first profiles (A) into the angled conformation of another one of the second profiles (B) to couple the another one of the first profiles and the another one of the second profiles by contact between the third flexible flaps and the fifth flexible flaps of the another one of the second profiles (B) to realize a top of the furniture;
forming a portion of a back of the furniture by inserting the appendage of the one of the first profiles (A) into one of the angled conformations of the third profile (C) to couple the third flexible flaps to the sixth flexible flaps of the wall of the one of the angled conformations of the third profile to connect the one of the first profiles (A) and the one of the second profiles (B) with the third profile (C); and
forming another portion of the back of the furniture by inserting the appendage of the another one of the first profiles (A) into another one of the angled conformations of the third profile (C) to couple the third flexible flaps to the sixth flexible flaps of the wall of the another one of the angled conformations of the third profile to connect the another one of the first profiles (A) and the another one of the second profiles (B) with the third profile (C), thereby providing an intermediate fitting that can serve as a shelf, whereby the second direction of the second profiles (B) and the third direction of the third profile (C) extend in a direction transverse to the first direction of the first profiles (A).

Note that the above claim interpretation does not attempt to fix the 112a rejection in this case.
Claim 5 is rejected for depending from claim 4.

Prior Art
	The prior art fails to teach or suggest assembling two first profiles, two second profiles, and a third profile, wherein the profiles have the lateral end structure as recited in the claim, and the lateral ends being coupled to each other as claimed. However, indication of allowability is being withheld until the 112a rejections are resolved. 

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered.  The examiner agrees that the added structural limitations overcome the previous prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.